NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                                                    This opinion was filec.l for r&,llltlt
                            at   ~~
                                                                       on
                                                                          OQOf]      DeS-
                                                                                                   5; 2Q)J Y 



                                                                  G~t~ci~
                                                                    SUSAN L. CARLSON
                                                                      SUPREME COURT CLERK



              IN THE SUPREME COURT OF THE STATE OF WASHINGTON


              STATE OF WASHINGTON ex rei. Gregory           )
              M. Banks, Prosecuting Attorney of Island      )
              County,                                       )                   No. 92749-9
                                                            )
                              Appellant,                    )                     En Bane
                                                            )
                     v.                                     )
                                                            )
              SUSAN E. DRUMMOND, and Law Offices            )
              of Susan Elizabeth Drummond, PLLC; and        )
              ISLAND COUNTY BOARD OF                        )
              COMMISSIONERS,                                )
                                                            )
                             Respondents.                   )
                                                            )




                     WIGGINS, J. -         Island County's board of commissioners hired Susan

          Drummond and her law office to provide legal services. Providing legal services is

          among the duties of county prosecuting attorneys as combined civil and criminal

          county counsel. Island County's prosecuting attorney, Gregory Banks, objected to

          Ms. Drummond's appvintment because his office was able and willing to provide the

          necessary legal advice. Prosecutor Banks brought a quo warranto action in the Island

          County Superior Court, challenging Ms. Drummond's usurpation of his elected public
                                           
          State v. Drummond (Susan E.) & Island County
          Bd. of Comm'rs, No. 92749-9

          office. 1 The superior court denied the claim on summary judgment, holding that

          boards of commissioners have authority under RCW 36.32.200 to freely hire outside

          counsel. We reverse.

                   We hold that county boards of commissioners do not possess statutory

          authority to appoint outside counsel over the objection of an able and willing

          prosecuting attorney.


                                                  FACTS

                   This case stems from ongoing budget and performance disputes between

          Island County's board of commissioners (Board) and the prosecuting attorney's office.

          Prosecutor Banks's office conducts a substantial amount of the county's land use and

          environmental law work. According to Prosecutor Banks, ·,outside of criminal

          prosecution, land use law and the GMA [(Growth Management Act), ch. 36. 70A

          RCW,] are the Civil Division's 'bread and butter."'   Yet the Board is dissatisfied with

          the office's legal advice, alleging both a lack of adequate expertise and a persistent

          failure to defer to the Board's broad planning goals. As a result, the Board seeks

          other, specialized counsel to help implement the GMA          Prosecutor Banks, on the

          other hand, feels that his office is fully capable of providing satisfactory GMA-related

          counsel and that any shortfalls in his office's performance result from lack of adequate




          1  "Quo warranto" is Medieval Latin for "by what warrant." WEBSTER's THIRD NEW
          INTERNATIONAL DICTIONARY 1868 (2002). Today, it is a common-law writ used to oust a person
          unlawfully exercising the powers of a public office. /d.



                                                      2
                                               
          State v. Drummond (Susan E.) & Island County
          Bd. ofComm'rs, No. 92749-9

          staffing and funding by the Board. As Prosecutor Banks dryly summarizes, "We have

          professional disagreements about policy and about budgets from time to time."

              A. Budget Issues

                After 2008, Island County government· faced extensive budget cuts.                The

          Board's consent is required to establish and fund all unelected employee positions,

          including those in the prosecuting attorney's office. RCW 36.16.070 ("In all cases

          where the duties of any county office are greater than can be performed by the person

          elected to fill it, the officer may employ deputies and other necessary employees with

          the consent of the board of county commissioners.              The board shall fix their

          compensation .... "). These budget reductions curtailed the number of staff in the

          prosecuting attorney's office.

                   The office continued to shrink through 2010. While staff cuts focused on the

          office's criminal division, pressure also increased on the civil division as civil staff were

          partly reassigned or not replaced upon retirement. 2 By the 2015 budget cycle,

          Prosecutor Banks informed the Board that his civil division was "'near the capacity of

          our resources."' The 8oard agreed that "there are times [Prosecutor Banks] does not

          have the necessary staff or capability to provide the services required by the Board."

                   Matters escalated during the 2016 budget cycle. Prosecutor Banks requested

          funding for four new positions: two criminal and two civil staff. The Board granted



          2For instance, in the 2014 budget cycle, a chief criminal deputy was restored with a salary
          made available due to the retirement of the senior chief civil deputy. Deputy Prosecuting
          Attorney Dan Mitchell was thereafter promoted to chief civil deputy, though with a much lower
          salary than the outgoing chief given his fewer years with the office.



                                                        3
                                         
          State v. Drummond (Susan E.) & Island County
          Bd. of Comm'rs, No. 92.749-9

          funding for the highest-priority criminal staff position and denied the remainder.

          Prosecutor Banks was disappointed by the Board's decision to instead retain

          extensive funds to employ outside civil counsel while failing to satisfy civil staffing

          requests in his office: "Oddly, the funds to improve ... the prosecutors' office's

          capacity were not placed in my budget." This money was subsequently allocated to

          Ms. Drummond's contract as outside counsel.

              B. Performance and Personality Issues

                   Island County's financial tensions were also exacerbated by the Board's sense

          that its priorities were not well represented in the prosecuting attorney's office. The

          Board claimed that the prosecuting attorney's office responded too slowly, gave poor

          advice, and failed to support the Board's legislative goals. Yet distinguishing genuine

          performance issues from long-standing personality conflicts is challenging; both sides

          swapped insults and accusations of inadequate respect. For instance, while there is

          no dispute that, over the past two decades, Prosecutor Banks's office had mixed

          success defending GMA regulations enacted by the Board, the parties' explanations

          for these poor results diverge sharply.

                   On the one hand, Prosecutor Banks concluded that the "problems were caused

          by the County's [previous] use of outside counsel in the 1990s and early 2000s." This

          outside counsel, Prosacutor Banks claimed, cost the county "nearly a million dollars"

          and helped establish "regulations that were riddled with problems." Prosecutor Banks

          traced his office's losses in defending the GMA regulations to this past poor counsel,

          and to the Board's "risky decisions to push the boundaries of the GMA." As a result,



                                                      4
                                         
          State v. Drummond (Susan E.) & Island County
          Bd. ofComm'rs, No. 92749-9

          he "resolved to keep GMA planning advice and litigation 'in· house'" by "carefully

          cultivat[ing] the knowledge, skill, and resources" to effectively advise on GMA issues.

          Emphasizing that deputy prosecutor salaries cost a fraction of the money paid to

          outside counsel, Prosecutor Banks roots his resistance both in frugality and in his

          belief in his office's superior performance.

                   On the other hand, the Board saw the mixed results of Prosecutor Banks's

          office as indicative of obstinacy and inexperience, contrasting outside counsel's past

          performance as "a state model" of GMA implementation. Statements from two former

          commissioners suggest that Prosecutor Banks's office refused to provide substantive

          advice during the initial GMA implementation period, telling the Board to simply

          "'[f]ollow the law."' Former Commissioner William McDowell described the office's

          apparent "refusal and/or inability to offer strategic advice on the GMA," while former

          Commissioner Mike Shelton characterized the proffered GMA advice as "weak."

          According to Commissioner Shelton, Prosecutor Banks's early failures defending the

          1990s GMA implementation led the Board to believe that his office lacked "the

          capability [and] necessary experience" to perform GMA work going forward.

                   The Board generally objected to the prosecuting attorney's office's legal

          perspective on planning issues.      Commissioner Jill Johnson criticized Chief Civil

          Deputy Prosecuting Attorney Dan Mitchell's "insistence that the Board could not

          accomplish our land use goals because our Critical Areas policy was rejected on

          appeal," asserting that "it was the Board's desire to strengthen the record to include

          progress since the time the Critical Areas Ordinance was written." Commissioner Jill



                                                         5
                                        
          State v. Drummond (Susan E.) & Island County
          Bd. ofComm'rs, No. 92749-9

          Johnson felt that the strategy disconnect between the Board and Prosecutor Banks's

          office undermined "the Board's need for strategic guidance on how to position the

          County well to defend our ultimate land use policy choices."        Although Deputy

          Prosecuting Attorney Mitchell "expressed a desire ... to demonstrate that he could

          meet [the Board's] needs without bringing in outside counsel," the Board worried that

          the prosecuting attorney's office would "jeopardize the[] defensibility" of GMA

          decisions "by failing to vigorously defend those decisions in litigation." Citing this

          overall dissatisfaction with Deputy Prosecuting Attorney Mitchell's performance,

          Commissioner Johnson concluded "that GMA land use policy could no longer be Mr.

          Mitchell's area of concentration."

                   The Board instead allocated approximately $200,000 to $250,000 to hire

          specialized GMA counsel. At the time of the appointment, the Board did not describe

          Ms. Drummond's retention as the result of any refusal or failure of Prosecutor Banks,

          but rather as a way of "augment[ing]" his office: "[T]hey've ... got their ... acts

          together[;] this is just to supplement them because they're busy[;] they're

          shorthanded." At the same time, the Board anticipated that they would "pick and

          choose some of the issues" to leave with the prosecuting attorney's office "on a case

          by case basis," in order to "leverage [the] resources" of both Prosecutor Banks's and

          Ms. Drummond's offices.

                   The Board then passed Island County Board of Commissioners Resolution C-

          48-15, which provided for Ms. Drummond's appointment as outside counsel. The

          Drummond contract was subsequently reviewed and approved by letter from the



                                                    6
                                        
          State v. Drummond (Susan E.) & Island County
          Bd. of Comm 'rs, No. 927 49-9

          Island County Superior Court according to procedures laid out in RCW 36.32.200.

          The contract took effect on April 20, 2015. Ms. Drummond has since been advising

          the Board and performing other legal duties pursuant to the contract.

                   In reviewing the Drummond contract, Presiding Judge Vickie Churchill and

          Judge Alan Hancock considered Resolution C-48-15's "whereas" clauses that

          explained Ms. Drummond's appointment.          One "whereas" clause noted that "the

          Prosecuting Attorney's office is unable to provide ... comprehensive and proactive

          legal strategy, advice and assistance" on GMA issues. Judges Churchill and Hancock

          gave "due deference" to these listed reasons and accepted that Prosecutor Banks "is

          apparently unwilling or unable to provide some of the legal advice and services that

          the board is requesting." Judges Churchill and Hancock rejected Prosecutor Banks's

          argument that RCW 36.32.200 failed to provide independent authority for the Board's

          retention of outside counsel and, finding that the proposed employment was for "a

          proper purpose," approved the contract.

                   On August 12, 2015, Prosecutor Banks filed this quo warranto action on behalf

          of the State of Washington to remove Ms. Drummond from her exercise of the

          prosecuting attorney's office. The Board intervened and filed a counterclaim, seeking

          to have the Drummond contract declared valid. The parties then filed cross motions

          for summary judgment.

                   In its summary judgment motion, the Board contended that Prosecutor Banks

          was unable to adequately perform the necessary services because of "limited civil

          staff" and "delayed response times." Prosecutor Banks, while "strongly disput[ing]" the



                                                     7
                                             
          State v. Drummond (Susan E) & Island County
          Bd. ofComm'rs, No. 92749-9

          Board's characterization of his office, argued that the quality of his work was irrelevant:

          "[E]ven if [the Board's statements] were true ... [they] are insufficient, as a matter of

          law, to disenfranchise the voters."

                   After hearing oral argument, visiting Judge Brian Stiles granted summary

          judgment for the Board and Ms. Drummond and dismissed the quo warranto action in

          an oral opinion. Specifically, the court concluded that RCW 36.32.200's application

          was not limited to circumstances where the prosecuting attorney is unavailable "due

          to some sort of disability, death or vacancy or conflict of ... interest."    Judge Stiles

          further found that the statute was not unconstitutional on its face. 3

                   The court's final written order granted the Board's and Ms. Drummond's

          motions for summary judgment, denied Prosecutor Banks's amended motion for

          summary judgment, granted the Board's cross claim for declaratory relief (affirming

          the validity of the Drummond contract), and dismissed the quo warranto action with

          prejudice. Noting that "nobody's really disputed or made an argument that there are

          any disputed facts," the court stated that it would find, if necessary, that the Drummond

          contract was made "for legitimate and appropriate purposes." There were no findings

          concerning Prosecutor Banks's ability or willingness to perform his duties as

          prosecuting attorney.

                   Prosecutor Banks appealed, and we granted direct review. We reverse.




          3 Prosecutor Banks did not argue that RCW 36.32.200 is facially invalid. Rather, he claims
          that the statute, if providing authority for boards of commissioners to freely hire outside
          counsel, is unconstitutional as applied.


                                                       8
                                           
          State v. Drummond (Susan E.) & Island County
          Bd. of Comm'rs, No. 92749-9

                                          STANDARD OF REVIEW

                   We review summary judgments de novo. Scrivener v. Clark Col/., 181 Wn.2d

          439, 444, 334 P.3d 541 (2014). Summary judgment is appropriate where there is no

          genuine issue of any material fact and the moving party is entitled to judgment as a

          matter of law. CR 56( c). We construe evidence and inferences from the evidence in

          favor of the nonmoving party.      Scrivener, 181 Wn.2d at 444. When reviewing an

          appeal from summary judgment, we disregard any findings of fact that were entered

          by the trial court. Hemenway v. Miller, 116 Wn.2d 725, 731, 807 P.2d 863 (1991)

          (noting that "findings of fact on summary judgment are not proper, are superfluous,

          and are not considered by the appellate court").

                   The construction and meaning of a statute is a question of law that we review

          de novo. Dep't of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 9, 43 P.3d 4

          (2002).

                   Constitutional issues are also questions of law that we review de novo. State v.

          Gresham, 173 Wn.2d 405, 419, 269 P.3d 207 (2012). An as-applied constitutional

          challenge asserts that application of the statute in the specific context of the party's

          actions or intended actions is unconstitutional. Wash. State Republican Party v. Pub.

          Disclosure Comm'n, 141 Wn.2d 245, 282 n.14, 4 P.3d 808 (2000). Holding a statute

          unconstitutional as applied prohibits future application of the statute in a similar

          context, but the statute is not totally invalidated.   City of Redmond v. Moore, 151

          Wn.2d 664, 668-69, 91 P.3d 875 (2004).




                                                       9
                                             
          State v. Drummond (Susan E.) & Island County
          Bd. of Comm'rs, No. 92749-9

                                                  ANALYSIS

                   Boards of commissioners lack authority to hire outside counsel without showing

          that the county's elected prosecuting attorney is unable or unwilling to perform the

          requisite duties.

              I. Quo Warranto Claim

                   The first issue is whether this action is truly a quo warranto claim. A public quo

          warranto action is properly brought to oust any person who "intrude[s] upon" or

          "unlawfully ... exercise[s] any public office." RCW 7.56.010(1 ). The challenging party

          cannot bring an action until the challenged party begins his or her term of contract.

          State ex ref. Quick-Ruben v. Verharen, 136 Wn.2d 888, 900-01, 969 P.2d 64 (1998).

          In addition, the action must be brought before the contract term expires. Cotton v.

          City of Elma, 100 Wn. App. 685, 695, 998 P.2d 339 (2000).              When determining

          whether the target is exercising a public office, we consider whether that person is

          performing an official's statutory duties, not the particular title granted to the

          challenged party. Grant County Prosecuting Att'y v. Jasman, 183 Wn.2d 633, 645,

          354 P.3d 846 (2015).

                   Here, the Board and Ms. Drummond contend that a quo warranto action is

          improper because Ms. Drummond was not named a county or deputy prosecutor, nor

          does she serve in any other public office. However, Ms. Drummond was hired to

          provide legal advice and to "defend[] adopted legislation" for the county. The

          prosecuting attorney is similarly required to serve as "legal adviser" to the county

          legislative authority and defend the county in civil proceedings. RCW 36.27.020(1 )-



                                                       10
                                           
          State v. Drummond (Susan E.) & Island County
          Bd. of Comm'rs, No. 92749-9


          (3). These duties plainly overlap. The fact that Ms. Drummond has not been given

          the title of a county officer is irrelevant under Jasman. 183 Wn.2d at 645. Therefore,

          the prosecuting attorney was entitled to bring this quo warranto suit for ouster.

                   Respondents Board and Ms. Drummond bring a number of other tangential and

          unpersuasive challenges to this quo warranto action, which we dispose of briefly.

          First, they argue that this action is truly an appeal of Resolution C-48-15, in which the

          Board retained Ms. Drummond's services, and is thus untimely. We note simply that

          the availability of one type of action does not preclude another action properly

          brought-which this is.

                   Second,. they strongly argue that this action is a personally motivated claim

          against the Board, and as such presents both ethical and legal violations. We reject

          this view of the case. This is a claim for usurpation of the office of a public official;

          quo warranto claims specifically permit prosecuting attorneys to patrol for

          unconstitutional delegations of public officials' authority. RCW 7.56.020. Moreover,

          any person in public office may file an information where the action concerns the

          person's own office. /d.

                   Third, they arg,Je that this action is barred by estoppel, as Prosecutor Banks

          did not object to previous board decisions to hire outside counsel. Yet a prosecuting

          attorney's discretion to refrain from acting on a particular issue in no way forecloses

          his ability to take enforcement action in the future. See State ex rei. Fishback v. Globe

          Casket & Undertaking Co., 82 Wash. 124, 133, 143 P. 878 (1914) ("An officer of the




                                                     11
                                            
          State v. Drummond (Susan E.) & Island County
          Bd. ofComm'rs, No. 92749-9

          state ... cannot grant indulgences to commit new or continuing offenses."). The law

          cannot be so easily excused.

                    This quo warranto action was properly filed.

              II. Statutory Authority

                    The Board and Ms. Drummond argue that the Board acted pursuant both to "its

          specific contracting authority under RCW 36.32.200" and according to "its inherent

          general contracting authority under RCW 36.01.010 and RCW 36.32.120(6)." We

          address the specific and general authority claims in turn.

                    When interpreting a statute, the court's fundamental objective is to ascertain

          and give effect to the legislature's intent. Hama Hama Co. v. Shorelines Hr'gs Bd., 85

          Wn.2d 441, 445, 536 P.2d 157 (1975). We begin with the plain meaning of the statute.

          See Campbell & Gwinn, 146 Wn.2d at 9. In doing so, we consider the text of the

          provision, the context of the statute in which the provision is found, related provisions,

          amendments to the provision, and the statutory scheme as a whole. /d. at 10-11. If

          the meaning of the statute is plain on its face, then we must give effect to that meaning

          as an expression of legislative intent. /d. If, after this inquiry, the statute remains

          ambiguous or unclear, it is appropriate to resort to canons of construction and

          legislative history. !d. at 12.

                    Counties are "but arms or agencies of the state organized to carry out or

          perform some functions of state government." State ex ref. Taylor v. Superior Court,

          2 Wn.2d 575, 579, 98 P.2d 985 (1940). They, as "instrumentalities of the state, have




                                                       12
                                            
          State v. Drummond (Susan E.) & Island County
          Bd. of Comm'rs, No. 92749-9

          no powers except those expressly conferred by the constitution and state laws, or

          those which are reasonably or necessarily implied from the granted powers." /d.

              A. Specific Statutory Authority Under RCW 36.32.200
                   The parties dispute whether compliance with procedures required under RCW

          36.32.200 are both necessary and sufficient to make a contract lawful. In determining

          the implications of RCW 36.32.200, we must first consider the words of the statute,

          which reads in full:

                   Special attorneys, employment of. It shall be unlawful for a county
                   legislative authority to employ or contract with any attorney or counsel to
                   perform any duty which any prosecuting attorney is authorized or required
                   by law to perform, unless the contract of employment of such attorney or
                   counsel has been first reduced to writing and approved by the presiding
                   superior court judge of the county in writing endorsed thereon. This
                   section shall not prohibit the appointment of deputy prosecuting attorneys
                   in the manner provided by law.

                          Any contract written pursuant to this section shall be limited to two
                   years in duration.

          The implications of the statute's negative phrasing ("unlawful ... unless") are not

          immediately obvious.       Ms. Drummond and the Board construe RCW 36.32.200 to

          mean that any contract that is in writing, approved by a superior court judge, and for

          a term not exceeding two years is necessarily lawful. Asked to describe the statute's

          full implications, the Board's counsel explained, "Maybe the easier way to understand

          [RCW 36.32.200] is to flip the condition. And so if the contract is less than two years,

          reduced to writing, approved by the superior court judges, then it's fine. There's no

          restriction on the Board's ability to do that."




                                                        13
                                              
          State v. Drummond (Susan E.) & Island County
          Bd. ofComm'rs, No. 92749-9

                   "Flipping" the reading of the statute in this manner violates rules of formal logic

          in a manner known as the fallacy of the inverse or "denying the antecedent." State v.

          Brush, 183 Wn.2d 550, 568 n.8, 353 P.3d 213 (2015) (Wiggins, J., concurring in part

          and concurring in result) (citing PATRICK J. HURLEY, A CONCISE INTRODUCTION TO LOGIC

          323 (9th ed. 2005)). Under the rules of formal logic, conditional statements take the

          form, '"If P, then Q."' /d. Pis the antecedent and Q is the consequent. The fallacy of

          the inverse occurs when one takes a true statement presented in this form, negates

          both the antecedent and consequent, and concludes that "if not P, then not Q" must

          also be true.    Denying the truth of the antecedent does not necessarily negate the

          consequent. For example:

                   Premise 1: If it is snowing, then it is cold outside.

                   Premise 2: It is not snowing.

                   Conclusion: It is not cold outside.

          The structure of RCW 36.32.200 is "if P (procedures are not followed), then Q

          (contract is unlawful)." It does not follow that "if not P (procedures are followed), then

          not Q (contract is lawful)." In sum, a more accurate restatement of RCW 36.32.200

          would be: "When the Board can retain special counsel, its contract to do so must be

          in writing, be approved by the presiding superior court judge, and last no longer than

          two years." The Board's authority to contract must stem from an independent source.

                   Understanding RCW 36.32.200 as a limit on, rather than as an expansion of,

          the Board's authority to contract is consistent with the statute's legislative history. In




                                                         14
                                             
          State v. Drummond (Susan E.) & Island County
          Bd. of Comm'rs, No. 927 49-9

          1983, four senators proposed Senate Bill 3151 (S.B. 3151), which would have

          established a new and affirmative grant of authority for boards of commissioners:

                         NEW SECTION. Sec. 1. There is added to chapter 4, Laws of
                   1963 and to chapter 36.27 RCW a new section to read as follows:

                           Duties of the prosecuting attorney, as set forth in RCW 36.27.020,
                   shall in any county entering into a contract pursuant to section 2 of this
                   act, be modified to the extent and in the manner provided by the contract.

                         NEW SECTION. Sec. 2. There is added to chapter 4, Laws of
                   1963 and to chapter 36.27 RCW a new section to read as follows:

                          The legislative authority of any county may contract to employ or
                   retain one or more persons admitted as attorneys and counselors by the
                   courts of this state to perform any or all of the following legal services on
                   behalf of the county:

                          (1) Act as legal advisor to the county officers, providing them with
                   legal advice regarding the conduct of their public duties and drafting legal
                   instruments used by them to perform their official business; and

                         (2) Appear for and represent the county in all civil proceedings to
                   which the county or its officers are parties.

          S.B. 3151, 48th Leg., Reg. Sess. (Wash. 1983). The significance of the proposed

          changes was synopsized by the senate bill report, describing the proposed new

          authority to hire legal advisers and noting that the former statute "prohibit[ing] a county

          board of commissioners from hiring special attorneys is repealed." S.B. REP. ON S.B.

          3151, 48th Leg., Reg. Sess., Synopsis at 1 (Wash. 1983).

                   The potential impact of S.B. 3151 was conveyed in a letter from the Jefferson

          County Prosecuting Attorney at the time, John Raymond, to the Washington

          Association of Prosecuting Attorneys, which was lobbying the legislature on the issue.

          Letter from John F. Raymond, Jefferson County Prosecuting Att'y, to Michael

          Redmond, Wash. Ass'n of Prosecuting Att'ys 1 (Jan. 25, 1983) (Raymond Ltr.); H.


                                                        15
                                                
              State v. Drummond (Susan E.) & Island County
              Bd. ofComm'rs, No. 92749-9

              Local Gov't Comm., Agenda & Minutes (Apr. 5, 1983). If boards of commissioners

              can hire their own counsel, Raymond objected, the boards could reduce the office of

              the prosecuting attorney's budget dramatically, requiring the prosecuting attorney to

              "[lay] off one-third to one-half of his staff." Raymond Ltr. at 1. Then, because boards

              would also be able to "fire their 'County Attorney' at any time," the prosecuting attorney

              would be left to "take up the workload again at a minute's notice." /d. The passage

              of S.B. 3151, Raymond summarized, "could be catastrophic." /d. at 2.

                     Of greater constitutional significance is Raymond's concern that S.B. 3151

              could "turn[] the office of Prosecuting Attorney into a political football" by transforming

              civil counsel into a patronage position.      /d. at 1.   It was precisely this patronage

              concern that stirred many of the western states' constitutional conventions to establish

              the election of county attorneys. See Michael J. Ellis, Note, The Origins of the Elected

              Prosecutor, 121 YALE L.J. 1528, 1531 (2012). (The implications of Wash. Const. art.

              XI, § 5, establishing the election of county prosecuting attorneys, are discussed in

              greater detail in Section Ill, below.)

                     While S.B. 3151 sought "to unfetter a legislative authority's ability to hire

              attorneys related to all aspects of civil matters," this bill was ultimately rejected. Br. of

              Amicus Curiae Wash. State Ass'n of Counties (WSAC) at 12; 1 SENATE JOURNAL, 48th

              Leg., Reg. Sess., at 554-55 (Wash. 1983). As passed, Substitute S.B. 3151 included




                                                           16
                                                
          State v. Drummond (Susan E.) & Island County
          Bd. of Comm'rs, No. 92749-9

          only modest changes to the original RCW 36.32.200 statute. 4 /d. Respondents Board

          and Ms. Drummond urge us to read into RCW 36.32.200, as reenacted, an affirmative

          grant of authority for boards of commissioners to hire outside counsel-authority that

          the legislature rejected when it rejected S.B. 3151. 5

                   It is this court's duty to discern and give effect to the intent of the legislature.

          Hama Hama Co., 85 Wn.2d at 445. The legislature specifically declined to grant

          boards the affirmative authority to hire outside counsel.           Instead, the legislature

          reenacted a statute that,         by its plain language, limits rather than grants

          commissioners' ability to hire. We must look elsewhere for a source of the Board's

          asserted authority to hire outside counsel; it is not to be found within the scope of

          RCW 36.32.200.




          4These changes included allowing a single superior court judge to review outside counsel
          contracts, rather than the previous majority requirement. SUBSTITUTE S.B. 3151, 48th Leg.,
          Reg. Sess. (Wash. 1983).
          5 The Board and WSAC also stress the policy reasons for finding an affirmative grant of
          authority in RCW 36.32.200. WSAC argues that requiring approval by prosecuting attorneys
          before appointing outside counsel would "establish a new, onerous and unnecessary legal
          bar." The Board echoes this claim in its reply to the WSAC brief, claiming that "Banks' theory
          will ... destroy the balance of powers, substituting an unworkable system that invests him
          with the power to control the Board's legislative and executive actions." Both briefs, however,
          cite to letters filed by Washington county boards of commissioners indicating that prosecuting
          attorneys' approval is widely sought and regularly granted. Thus, no additional procedures
          beyond what are routinely employed would be required for compliance.




                                                        17
                                                    
              State v. Drummond (Susan E.) & Island County
              Bd. ofComm'rs, No. 92749-9

                  B. General Statutory Authority under RCW 36.32.120 and RCW 36.01.010

                       The Board argues that it has implied authority to hire outside counsel under

              counties' general powers statutes: RCW 36.01.010 and RCW 36.32.120(6). 6 The

              first, RCW 36.01.01 0, details a county's "corporate powers" and provides the authority

              "to sue and be sued." (Formatting omitted.) The second, RCW 36.32. 120(6), requires

              a county's board of commissioners "in the name of the county to prosecute and defend

              all actions for and against the county."         These two statutes, the Board and Ms.

              Drummond argue, provide the implied authority to hire outside counsel.

                       Our ability to infer authority where not explicitly stated is limited: "Boards of

              county commissioners are creatures of the statute. They must pursue and exercise

              the powers conferred upon them in strict compliance with the statute."                      Nw.

              Improvement Co. v. McNeil, 100 Wash. 22, 28, 170 P. 338 (1918).

                       As a general matter, we have declined to infer permission to appoint private

              service providers to perform the duties of a public officer. /d. at 27-34. In McNeil, a

              board of commissioners hired a private assessor to value undeveloped coal and

              timber for purposes of taxation. /d. at 25. The board justified its claim of authority to

              hire an outside assessor by reference to its general powers statute, requiring the

              board to '"have the care of the county property and the management of the county




              6
               The Board's implied powers are also embedded in RCW 36.01.010: "The several counties
              ... shall have capacity ... to do all other necessary acts in relation to all the property of the
              county."


                                                             18
                                               
              State v. Drummond (Susan E.) & Island County
              Bd. of Comm'rs, No. 927 49-9

              funds and business.'" /d. at 27 (quoting Rem. 1915 Code, subdiv. 6, § 3890). This

              court framed the issue thus:

                     Whether the county commissioners, however necessary a thing may
                     seem to be, have the power to appoint a private individual to do a thing,
                     or perform a duty, which the law imposes upon one of the regular county
                     officers-one who is charged with the doing of the very thing sought to
                     be accomplished by independent contract with a stranger to the county.

              /d. at 33. Whether the expert assessor provided a service superior to the county

              assessor was not considered. Instead, we reasoned that the county cannot require

              the public to pay for performance of those "duties expressly delegated by statute to

              other administrative county officers." State ex ref. Hunt v. Okanogan County, 153

              Wash. 399,421,280 P. 31 (1929) (restating our holding in McNeil). If we allowed a

              county board to enter into contracts for services already delegated to a public officer,

              then county commissioners might "entirely usurp the powers of the [public official] and

              functions of his office on the theory that he or they were incompetent.'' McNeil, 100

              Wash. at 33. Even incompetence, we held, was inadequate justification to deprive

              the voters of their chosen public officer.

                     However, McNeil appears to be in tension with two early pre- and post-

              statehood cases acknowledging that at least some authority to employ outside

              counsel is inherent in RCW 36.32.120(6). Martin v. Whitman County, 1 Wash. 533,

              536, 20 P. 583 (1889) (noting that the right to employ private counsel was established

              by a territorial statute permitting county officers to "prosecute and defend all actions");

              Reed v. Gormley, 47 Wash. 355, 91 P. 1093 (1907) (rejecting the notion that removing

              a provision in the prosecutor's duties statute, expressly providing for the



                                                           19
                                         
          State v. Drummond (Susan E.) & Island County
          Bd. of Comm'rs, No. 927 49-9

          commissioners to employ their own attorneys, substantively changed the general

          powers statute). Neither of these cases involved any objection by the prosecuting

          attorney. In Reed, a letter from the prosecuting attorney supported the contract. 47

          Wash. at 356. Despite this express consent, a taxpayer sought to enjoin the payment

          of outside counsel, arguing the commissioners lacked any power to contract for legal

          services. We noted, '"[l]t is not unfrequently the case that [the prosecuting attorney]

          may be unable to attend to the business of the county, or [the county's] interests in

          some particular suit may be of such magnitude that the assistance of other counsel

          would be very desirable, or possibly indispensable."' /d. at 357-58 (quoting Ellis v.

          Washoe County, 7 Nev. 291, 293 (1872)). Thus, with the consent of the prosecuting

          attorney, the board was permitted to commit public resources to an outside contract.

                   The possibility of necessity, touched on only briefly in Reed, was expanded by

          our subsequent decision in State v. Gage. 107 Wash. 282, 284-85, 181 P. 855 (1919)

          (construing the general powers phrase "may sue and be sued"). In Gage, we held

          that the general power to "'sue and be sued"' allows a local government entity to

          employ outside counsel "when ... the prosecuting attorney cannot act and the

          necessity for legal aid is urgent." /d. at 285 (quoting LAWS OF 1909, ch. 97, § 2, at

          265).    Taken together with Reed and Martin, Gage refines our previous holdings

          concerning the power to hire outside counsel: To perform their own duties,

          commissioners understandably require the assistance of counsel, and when the

          prosecuting attorney is unable to perform his duties, the board's general powers

          statutes fill the gap.



                                                      20
                                            
          State v. Drummond (Susan E.) & Island County
          Bd. of Comm'rs, No. 927 49-9

                   We can harmonize Reed and Gage with our holdings in McNeil and Hunt by

          understanding that, in order for a board to hire an outside party to perform duties

          delegated to a public official, that official must be, not simply "incompetent" or

          otherwise undesirable, but truly unavailable or unable to perform. 7 McNeil, 100 Wash.

          at 31. A conflict of interest is construed as adequate grounds to find a prosecuting

          attorney "unavailable" or "disabled." See Westerman v. Cary, 125 Wn.2d 277, 301,

          892 P.2d 1067 (1994).

                   Here, the Board alleges that Prosecutor Banks and his office lack adequate

          expertise to advise on GMA issues, that Prosecutor Banks's office fails to respect the

          Board's policy goals, and that outside counsel would provide a superior service. Yet

          the county prosecuting attorney is indisputably required to provide the Board with legal

          advice. RCW 36.27.020(1) ("The prosecuting attorney shall ... [b]e legal adviser of

          the legislative authority .... "). Under our holdings in the McNeil and Gage line of

          cases, dissatisfaction with (or even incompetence by) a county official fails to justify

          billing the public for the cost of an outside replacement.

                   While the Board further argues that Prosecutor Banks is unable to perform the

          required services, Prosecutor Banks disputes this argument; he contends that his

          office, although seeking more resources, has cultivated the expertise to provide



          7Courts similarly distinguish disagreement from inability when considering the appointment
          of special counsel pursuant to RCW 36.27.030 (providing for the temporary court appointment
          of "some qualified person" when the prosecuting attorney is "unable to perform his or her
          duties"). See Hoppe v. King County, 95 Wn.2d 332, 340, 622 P.2d 845 (1980) (holding that
          a county official was not entitled to second-guess the judgment of the prosecuting attorney
          by means of outside counsel hired at the taxpayers' expense).



                                                      21
                                                   
              State v. Drummond (Susan E.) & Island County
              Bd. of Comm'rs, No. 927 49-9

              quality GMA counsel. Moreover, any arguments by the Board that Prosecutor Banks's

              office is unable to perform due to resource constraints are undercut by the fact that

              the Board controls the office's budget and staffing. On appeal from a motion for

              summary judgment, we consider the facts in the light most favorable to Prosecutor

              Banks, the nonmoving party. Thus, we are obliged to entertain Prosecutor Banks's

              version of events: that the Board, dissatisfied with the relatively conservative legal

              advice provided by his office, deliberately underfunded the civil division and used the

              retained public funds to hire more amenable outside counsel.

                       Far from conclusively establishing that Prosecutor Banks was unable to

              perform the required services, the facts here demand the reverse. Reversing the

              summary judgment presumption and construing the evidence in the light most

              favorable to the Board and to Ms. Drummond, we find no evidence sufficient to

              persuade a reasonable jury that Prosecutor Banks was unable or unwilling to serve.

              While there are facts to support an argument that Prosecutor Banks and his office

              have offered less than a satisfactory performance, we reiterate that incompetence is

              insufficient to find a public official unavailable or disabled. And while there is evidence

              that the prosecuting attorney's office lacked adequate resources to provide the

              services demanded by the Board, one cannot simultaneously prevent and demand

              performance. 8


              8 Nor was the Board denied its right to counsel. Even in the criminal context, the accused is
              not entitled to new appointed counsel merely because of dissatisfaction or disagreement with
              appointed counsel. See, e.g., State v. Stenson, 132 Wn.2d 668, 734, 940 P.2d 1239 (1997)
              (holding that an irreconcilable conflict may justify appointing new counsel, but that a "general



                                                            22
                                                
          State v. Drummond (Susan E.) & Island County
          Bd. of Comm 'rs, No. 927 49-9

                     Thus, even allowing for the implied general authority to retain counsel in case

          of Banks's inability to perform his duties, the Board has not established that it is

          entitled to a judgment as a matter of law premised on the prosecuting attorney's

          office's inability to provide GMA counsel. 9 And because we find, as a matter of law,

          that Prosecutor Banks is able and willing to perform his duties, the Board lacks

          statutory authority to appoint outside counsel. 10

               Ill. Constitutional Authority

                     Our statutory analysis is consistent with the dictates of article XI, section 5 of

          the Washington Constitution. Because we dispose of this case on statutory grounds,

          we discuss the constitutional implications only briefly.




          loss of confidence or trust is not sufficient to substitute new counsel" under the Sixth
          Amendment), cert. denied, 523 U.S. 1008 (1998). Here, the fact that the voters, rather than
          the Board, selected Prosecutor Banks, does not deny the Board adequate counsel. And while
          the Board is entitled to make the ultimate decision as to its objectives, it is not entitled to
          counsel that shares the Board's views. RPC 1.2(a) ("a lawyer shall abide by a client's
          decisions concerning the objectives of representation"), (b) ("A lawyer's representation of a
          client ... does not constitute endorsement of the client's political, economic, social or moral
          views.").
          9 There remains other recourse for a county dissatisfied with its prosecuting attorney. See
          In re Recall of Sandhaus, 134 Wn.2d 662, 670, 953 P.2d 82 (1998) (noting that "whether [the
          prosecuting attorney] is doing a satisfactory job of managing his office is a quintessential
          political issue which is properly brought before the voters at a regular election"); see a/so
          Osborn v. Grant County, 130 Wn.2d 615, 624, 926 P.2d 911 (1996) (noting that when "an
          official makes a poor hiring decision, the official is accountable not to the board of
          commissioners, but to the public. If the public dislikes [the decision], the ballot is its
          recourse").

          1o  In addition to the unavailability of the prosecuting attorney, there are two other
          circumstances, not relevant here, that would justify the use of RCW 36.32.200: (1) the office
          is vacant (pursuant to RCW 36.16.115) or (2) the prosecuting attorney consents (see, e.g.,
          Reed, 47 Wash. 355 (wherein the prosecuting attorney approved the hiring of private counsel
          in writing).



                                                         23
                                              
              State v. Drummond (Susan E.) & Island County
              Bd. of Comm'rs, No. 927 49-9

                     Article XI, section 5 provides, in part, as follows: "The legislature, by general

              and uniform laws, shall provide for the election in the several counties of ...

              prosecuting attorneys." When the voters choose an elected official, they necessarily

              choose who will be responsible for the duties of that office. It would be fruitless to

              delegate the selection of county officers to the voters if the duties of those officers

              could be freely delegated to officers appointed by other government branches. As we

              stated in State ex ref. Johnston v. Melton:

                     "The naming of [constitutional] officers amounted to an implied restriction
                     upon legislative authority to create other and appointive officers for the
                     discharge of such functions. . . . If these constitutional offices can be
                     stripped of a portion of the inherent functions thereof, they can be
                     stripped of all such functions, and the same can be vested in newly
                     created appointive officers, and the will of the framers of the constitution
                     thereby thwarted."

              192 Wash. 379, 390, 73 P.2d 1334 (1937) (quoting Ex Parte Corliss, 16 N.D. 470,

              475, 114 N.W. 962 (1907)); see a/so THOMAS M. COOLEY, A TREATISE ON THE

              CONSTITUTIONAL LIMITATIONS 136 (5th ed. 1883) ('That such powers as are specially

              conferred by the constitution upon the governor, or upon any other specified officer,

              the legislature cannot require or authorize to be performed by any other officer or

              authority; and from those duties which the constitution requires of him he cannot be

              excused by law.").

                     In the case of prosecuting attorneys, this section means that the legislature

              "cannot interfere with the core functions that make them 'prosecuting attorneys' in the

              first place." State v. Rice, 174 Wn.2d 884, 905, 279 P .3d 849 (2012) (noting that "the

              legislature is free to establish statutory duties that do not interfere with core



                                                            24
                                                   
          State v. Drummond (Susan E.) & Island County
          Bd. of Comm'rs, No. 927 49-9

          prosecutorial functions"). We construe "core functions" according to a given office's

          historical usage: '"In naming the county officers in § 5, Article 11 of the constitution,

          the people intended that those officers should exercise the powers and perform the

          duties then recognized as appertaining to the respective offices which they were to

          hold."' /d. (emphasis added) (quoting Melton, 192 Wash. at 388). 11

                     The historical functions and concomitant duties of prosecuting attorneys have

          remained largely unr~hanged since territorial times.             In 1879, the general laws

          described the prosecuting attorney's responsibilities as follows:

                     Each prosecuting attorney shall be the legal advisor of the board of
                     county commissioners of his county or district; he shall also prosecute
                     all criminal and civil actions, in which the territory is a party, the
                     jurisdiction of the action being in his county or district, or in which his
                     county or district is a party; defend all suits brought against the territory,
                     the jurisdiction of which is in his county or district; and all suits brought
                     against the county or district in which he was elected .... 1121

          The prosecuting attorney's responsibilities are much the same today, beginning as

          follows:

                     Be legal adviser of the legislative authority, giving it his or her written
                     opinion when required by the legislative authority or the chairperson
                     thereof touching any subject which the legislative authority may be called
                     or required to ect upon relating to the management of county affairs.

          RCW 36.27.020(1). The fact that the prosecuting attorney also prosecutes



          11At least one other state Supreme Court has held that certain duties are "merely incidental
          and casual, and without relation to the characteristics" of a particular office. Ex Parte Corliss,
          16 N.D. at 492 (describing the drawing of jurors as a duty only incidental to any county office).
          We have no comparable precedent.

          12   LAWS OF 1879, § 6, at 93.




                                                           25
                                                   
          State v. Drummond (Susan E.) & Island County
          Bd. of Comm'rs, No. 92749-9

          crimes does not diminish the history and centrality of the office's role as "legal

          adviser" to the county. 13

                    Here, the Board argues that "it cannot be rationally asserted that GMA advice

          is a 'core function' ... when there was no such thing as the GMA in the 1820s or later

          years leading up to statehood in 1889." Similarly, the superior court in this case stated

          that "[g]rowth management and land use are ... certainly not core functions that

          flowed from something back in the 1880s because I don't think they had that kind of

          law back then."

                    The flaw in this reasoning is that the terms "legal" in "legal adviser" would be so

          narrowly construed as to exclude any dealings with laws postdating the ratification of

          the constitution. By this logic, the prosecuting attorney's duty to "prosecute all criminal

          and civil actions" would be similarly confined to those laws enacted by 1889. If we

          construe the constitution, as we construe our statutes, to effectuate the will of the

          drafters, then we poorly serve their intent by constraining "legal adviser" to mean only

          that advice concerning statutory frameworks of a particularly advanced vintage.




          13
             The inference that providing legal services to county officials is a central role of the
          prosecuting attorney is supported by the persuasive opinion of the Washington attorney
          general. In a 19731etler opinion, the attorney general described "the problem confronting the
          legislature in any attempt to authorize the employment of attorneys by county agencies
          without a constitutional amendment" 1973 Letter Op. Att'y Gen. No. 115. Specifically referring
          to our decision in Melton, 192 Wash. 379, the opinion warned that any legislation permitting
          outside attorneys "to be vested with any of the present powers and functions of the
          prosecuting attorney as legal counsel for all county officers ... would in all probability be held
          to be in conflict with Article XI, § 5." 1973 Letter Op. Att'y Gen. No. 115.



                                                         26
                                            
          State v. Drummond (Susan E.) & Island County
          Bd. ofComm'rs, No. 92749-9

                   The prosecuting attorney provides legal advice; this service has been the

          responsibility of the prosecuting attorney's office since well before the constitution was

          adopted. Prosecutor Banks seeks to perform his duty as the official chosen by Island

          County's electors. Even if a board of commissioners had statutory authority to hire

          outside counsel over the objection of an able and willing prosecuting attorney-which

          it does not-the appointment would unconstitutionally deny the electorate's right to

          choose who provides the services of an elected office.


                                               CONCLUSION

                   We hold that county boards of commissioners do not possess statutory

          authority to appoint outside counsel over the objection of an able and willing

          prosecuting attorney.      RCW 36.32.200 does not provide county boards of

          commissioners with an affirmative grant of authority to hire outside counsel, but

          instead requires compliance with additional procedures as a check on any authority

          otherwise granted. Nor do county boards of commissioners' general powers statutes,

          particularly RCW 36.32.120 and RCW 36.01.01 0, authorize paying outside counsel

          from the public purse where the county's prosecuting attorney is available. Allowing

          a county board of commissioners to unilaterally contract with outside counsel over the

          objection of an able and willing prosecuting attorney would unconstitutionally curtail

          the right of the county's voters to choose their elected official.




                                                      27
                                        
          State v. Drummond (Susan E.) & Island County
          Bd. of Comm'rs, No. 92749-9

                   Therefore, we reverse the decision of the superior court. Island County Board

          of Commissioners Resolution C-48-15, providing for Ms. Drummond's retention, is

          ultra vires and void. We remand for an entry of judgment of ouster against Ms.

          Drummond and for further proceedings, if any, consistent with this opinion.




                                                     28
                          
          State v. Drummond (Susan E.) & Island County
          Bd. ofComm'rs, No. 92749-9




                   WE CONCUR.




                                             29